DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 28 June 2019.

Regarding Previous Claim Objections
Previous objection to claim 20 has been withdrawn in view of the amendments to the objected claim.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-18 and 20-21 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Nicole Barba (Reg. No. 80,477) on 09 May 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 15, 18 have been amended as follows:

1. (Currently Amended) A monitoring system, comprising:
an infrared detector comprising a field of view, the infrared detector detecting temperature data from the field of view and providing a signal indicative of at least a detected temperature of a subject within the field of view;
a tab comprising a tab temperature, wherein the tab is at least partially positioned within the field of view of the infrared detector such that the infrared detector detects the tab and emits a signal indicative of a detected temperature of the tab;
a temperature sensor secured to the tab, the temperature sensor detecting the tab temperature and providing a signal indicative of a reference temperature; and
a control unit communicatively coupled to the infrared detector and the temperature sensor, the control unit comprising a processor and a non-transitory memory device comprising computer readable and executable instructions that, when executed by the processor, cause the control unit to:
compute a net value between the detected temperature of the subject and the detected temperature of the tab by subtracting the detected temperature of the tab from the detected temperature of the subject; and
calculate a core temperature of the subject by combining the computed net value with the reference temperature.

15. (Currently Amended) A method for monitoring a core temperature of a subject using a system comprising an infrared detector, a temperature sensor, and a tab, the method comprising:
capturing thermal images of a target area with the infrared detector, the target area including the subject and the tab, wherein the thermal images comprise a plurality of pixels corresponding to at least a detected temperature of the subject and a detected temperature of the tab;
measuring a reference temperature of the tab with the temperature sensor positioned on the tab;
determining a difference between the detected temperature of the subject and the detected temperature of the tab from the thermal images by subtracting the detected temperature of the tab from the detected temperature of the subject; and
computing the core temperature of the subject by adding the determined difference to the reference temperature of the tab.

18. (Currently Amended) A monitoring system comprising:
an infrared detector configured to capture thermal images of a target area;
a tab positioned within the target area such that the infrared detector is configured to capture thermal images of the tab;
a temperature sensor positioned on the tab and configured to measure a temperature of the tab;
an ambient sensor configured to measure an atmospheric temperature adjacent to the target area; and
a processor in communication with the infrared detector, the temperature sensor, and the ambient sensor, the processor configured to:
analyze thermal data from the infrared detector corresponding to a subject within the target area and the tab to detect a temperature of the subject and to detect a temperature of the tab;
analyze thermal data from the temperature sensor corresponding to the tab to detect a reference temperature of the tab;
analyze thermal data from the ambient sensor to detect the atmospheric temperature;
compute a corrected temperature of the subject and a corrected temperature of  the tab by calibrating the detected temperature of the subject and the detected temperature of the tab with the atmospheric temperature; and
compute a core temperature of the subject by adding the reference temperature of the tab to a difference between the corrected temperature of the subject and the corrected temperature of the tab, wherein the difference between the corrected temperature of the subject and the corrected temperature of the tab is calculated by subtracting the corrected temperature of the tab from the corrected temperature of the subject.

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “compute a net value between the detected temperature of the subject and the detected temperature of the tab by subtracting the detected temperature of the tab from the detected temperature of the subject; and calculate a core temperature of the subject by combining the computed net value with the reference temperature”.

Regarding claims 15 and 18, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Normann US Patent Application Publication No. 2012/0057614 teaches geothermal temperature gradient measurement.

2.	Shingu US Patent Application Publication No. 2020/0232683 teaches air-conditioning device, railway vehicle air-conditioning device, and method for controlling air-conditioning device.

3.	Herman US Patent Application Publication No. 2013/0116573 teaches three-dimensional thermal imaging for the detection of skin lesions and other natural and abnormal conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 18, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633